Waterman, J.
1 — It is urged that the court erred in not sustaining defendants’ motion to strike from the record the testimony of one Bealer with relation to the amount other lots in the vicinity had sold for. The facts are that Bealer was a witness introduced by defendants. After giving his opinion as to the value of plaintiff’s lot, he was cross-examined as to the basis of this ■opinion, — his knowledge of values in the locality. It was upon this crossrexamination he stated that he knew of sales of other lots, and gave the price paid in one instance. The testimony was admissible for the purpose for which it was offered, Winklemans v. Railway Co., 62 Iowa, 11; Cummins v. Same, 63 Iowa, 397. If this evidence had been offered as tending to show the value of plaintiff’s lot, it would probably have been inadmissible, but this was not the case. The fact was elicited in an effort to ascertain the witness’ knowledge of values. This distinction is clearly made in the last of the cases cited.
*6832 *682II. The other errors assigned are of such a character that they can best be considered together. Plaintiff’s lot was taken by defendants, April 25, 1896, and *683both the 'instructions asked by1 appellants, and those given by the court embodied the thought that the amount to be fixed by the jury was the fair market value of the property on this date. This we regard as the correct rule. But it is claimed by appellants' that the court erred in permitting witnesses who testified as to the value of the lot on that day to' take into consideration the prospective location of the depot. And it is said the instructions given by the court are framed on the idea that this1 fact might be considered. We see no just ground for the complaint as to either of these matter. Many of the considerations that tend to affect the value of town property are prospective only. Select a lot in any city, find a witness competent to express an opinion as to its value, and ask him with relation thereto, and as to the basis of his judgment, and it will be found that the facts upon which his conclusions rest are anticipatory, largely. The business district is growing, or extending towards it. It is particularly suitable for manufacturing purposes, or it is in a section that is rapidly improving. These are proper matters to consider, and they ail relate, in most part, to future prospects. It was right for the jury to consider every fact that tended to give value to this property on the day it was taken. And, if the fact that a depot was likely to be erected in its vicinity had given it an added worth at that time, it was proper to consider this fact, even though the depot was to be erected by the railway companies that sought to-take the property. If this were an action for damages,, brought by a person to whom; the owner had contracted to sell this lot, we think no one would contend that the prospective location of the depot should be excluded from consideration in fixing the value of the property. ■ The measure of its value on the date mentioned should be the same for all. See Sanitary Dist. v. Loughran *684160 Ill. 362 (43 N. E. Rep. 359). Our attention has been called to cases holding that the possible increase of value after the taking, because of the improvement, cannot be considered in fixing the value, and also to the rule that the general value of the property is the criterion, and not its value to the railway company for the special purpose designed. But we have seen no authority that contravenes the principle we have stated.

3

*6854 *684III. In the light of what has been said, we-shall consider the objections made to the charge of the court. The second instruction was as follows: “You are-instructed that the material question for you to determine is, what was the fair market value of lot 4 in block 26 in the city of Oedar Rapids, Linn county, Iowa, when it was taken by defendants, to wit, April 25,1896? [and, in estimating said value from all the evidence introduced on that question, you will not consider or deduct any benefit, if any you find plaintiff has derived, on account of any enhanced value that has accrued, to plaintiff by reason of any contemplated building of the said depot.] Nor will you consider any enhancement in value of the said lot by reason of any building or improvement defendants may have subsequently erected on the lot; and consider only the fair market value of .said lot when taken by defendants, as established to. your satisfaction by the evidence.” The language we have inclosed in brackets is assailed. It is said the jury might well have understood that, if they were not to deduct benefits or future accessions of value, they should add them. The language of the court is somewhat obscure, as applied to the issues in this case; but, whatever else it may be said to mean, it cannot, in view of its context, be given the construction which appellant places upon it. In this particular paragraph the jury is told expressly that the measure of plaintiff’s damage is the fair market value of the lot at *685the time it was taken, and that its enhancement thereafter in value must not be considered. And in the fourth paragraph this thought is emphasized in the following language: “In arriving at your value of this lot, you should not return a verdict based upon a speculative value, but solely at its reasonable market value at the time it was taken.” We think, on the whole, the charge was correct, and that the defendants could not have been prejudiced by the phrase to which they except. There was no error in refusing to give the instructions asked by defendants, for the subject-matter was contained in. the charge as given. The, evidence as to the value of the lot is in conflict, but there is quite sufficient to sustain the amount fixed by the jury. For the reasons given the judgment will be AFFIRMED.